NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
RAMBUS INC.,
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
NVIDIA CORPORATION,
Interuenor.
2010-1483
011 appeal from the United States Internati0nal Trade
C0mmissi0n in InveStigati0n N0. 337-TA-661.
ASUSTEK COMPUTER INC., ASUS COMPUTER
INTERNATIONAL, INC., BFG TECHNOLOGIES,
INC., BIOSTAR MICROTECH (U.S.A.) CORP.,
BIOSTAR MICROTECH INTERNATIONAL CORP.,
DIABLOTEK INC., EVGA CORP., G.B.T. INC., GIGA-
BYTE TECHNOLOGY CO., LTD., HEWLETT-
PACKARD COMPANY, MSI COMPUTER CORP.,
MICRO~STAR INTERNATIONAL COMPANY, LTD.,
GRACOM TECHNOLOGIES LLC (FORMERLY KNOWN

RAMBUS V. ITC 2
AS
PALI'r MUL'1‘IMEDIA INO.), PALIT MICROSYSTEMS
LTD., PINE TECHNOLOGY (MACAO
COMMERCIAL OFFSHORE) LTD.,
AND SPARKLE COMPUTER COMPANY, LTD.,
Appellan,ts,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
RAMBUS, INC.,
Intervenor,
AND
NVIDIA CORPORATION,
Intervenor.
2010-1556
On appeal from the United States Internati0na1 Trade
C0mmissi0n in Investigati0n No. 337-TA-661.
NVIDIA CORPORATION,
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
RAMBUS, INC.,
Intervenor'.

3 RAMBUs v. ITC
2010-1557
On appeal from the United States International Trade
Co1nmission in Investigation No. 337-TA-661.
ON MOTION
ORDER ,
The lnternati0nal Trade Commission moves for a 42-
day extension of time for the appellee and the intervenors
to file their responsive briefs in the respective appeals.
The ITC states that NVIDIA Corporati0n opposes '
Upon consideration thereof,
IT ls 0RDERE1) THAT:
The motion is g'rar1ted. The responsive briefs of the
appellees and the intervenors are due l\/lay 9, 2011. No
further extensions
FOR THE COUR'l‘
 1 6  /s)' Jan Horbal_v
Date J an Horbaly
Clerk
cc: Sidney A. RosenzWeig, Esq.
I. Neel Chatterjee, Esq. plan
J. Michael Jakes, Esq. l|.8. O0URT 0F APPEALS FM
THE FEDERAL GlRCUIT
s2 1
MAR 1-6 2011
.IAN HORBALY
CLEH(